          Case 1:21-mj-00095-RMM Document 6 Filed 01/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

                       PLAINTIFF,

v.
                                                             Case No. 1:21-mj-00095-GMH
                                                             Mag. Judge: Meriweather
GABRIEL GARCIA

                       DEFENDANT.

                                              /

                       MOTION FOR ADMISSION OF ATTORNEY
                           AUBREY WEBB, PRO HAC VICE

       Pursuant to Criminal Local Rule 44.1(c) & (d), Defendant Gabriel Garcia moves for the

admission and appearance of attorney Aubrey Webb pro hac vice in the above-captioned action.

This motion is supported by the declaration of Aubrey Webb, filed herewith. As set forth in Mr.

Webb’s declaration, he is admitted and an active member in good standing in the following

courts and bars: The Florida Bar, the United States District Court for the Southern District of

Florida, and the United States Court of Appeals for the Eleventh Circuit. This motion is

supported and signed by Charles R. Haskell, Esq., an active and sponsoring member of the Bar

of this Court.

Dated this 25th day of January, 2021.                        Respectfully submitted,

                                                             /s/ Charles R. Haskell
                                                             Charles R. Haskell
                                                             DC Bar No.: 888304007
                                                             641 Indiana Ave. NW
                                                             Washington, DC 20004
                                                             Charles@CharlesHaskell.com

                                                             Counsel for Defendant
